554 S.E.2d 342 (2001)
354 N.C. 219
Bethanie C. MASSEY, Paul Fine, Lisa Fine, Richard D. Gilbert, Patricia C. Gilbert, Phyllis Lackie, Ramon Dirk Ryoti, Ragan Ryoti, Petitioners and Plaintiffs with Duane W. Delarmarter, Judith A. Jeffries, Penny Clinkscales, Philip Clinkscales, Michael A. McKinney, Karen S. McKinney, William S. Strain, William J. Viviano, Vicki Valkanas, Petitioner Appellants
v.
CITY OF CHARLOTTE, North Carolina, a Municipal Corporation, & Albemarle Land Company, LLC, Respondent Appellees.
No. 382P00-2.
Supreme Court of North Carolina.
October 4, 2001.
Hewson Lapinel Owens, Charlotte, for Massey, et al.
Louis A. Bledsoe, III, Charlotte, for Albemarle Land Company.
Robert E. Hagemann, Senior Assistant City Attorney, for City of Charlotte.
Prior report: ___ N.C.App. ___, 550 S.E.2d 838.

ORDER
Upon consideration of the petition filed by Petitioner Appellants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th day of October 2001."